Exhibit 10.1

 

CARBON NATURAL GAS COMPANY

 

44,444,444 Shares of Common Stock

 

PURCHASE AGREEMENT

 

This Agreement will confirm the arrangement between Carbon Natural Gas Company,
a Delaware corporation (the “Company”), with its principal offices at 1700
Broadway, Suite 2020, Denver, Colorado 80290, and the purchasers whose names and
addresses are set forth on the signature pages hereof (each a “Purchaser” and
collectively, the “Purchasers”), relating to the issuance and sale by the
Company to the Purchasers, severally and not jointly, of up to 44,444,444 shares
(the “Shares”) of the Company’s common stock, par value $.01 per share (the
“Securities”) on the terms, conditions and other provisions contained in this
Agreement (the “Placement”).  On February 14, 2011, pursuant to an Agreement and
Plan of Merger between (i) the Company and its subsidiary St. Lawrence Merger
Sub, Inc. (“Merger Co.”), a Delaware corporation, and (ii) Nytis Exploration
(USA) Inc., a Delaware corporation (“Nytis USA”), Merger Co. merged with and
into Nytis USA with Nytis USA as a surviving subsidiary of the Company (the
“Merger”).

 

As of March 22, 2011, the Company’s board of directors and the holders of a
majority of the outstanding common stock approved (by consent, not a full
meeting of stockholders) certain changes to the Company’s Certificate of
Incorporation, including, without limitation (i) a change of the Company’s name
from St. Lawrence Seaway Corporation to Carbon Natural Gas Company and (ii) an
increase in the authorized number of shares of common stock to 100,000,000, in
accordance with Delaware law and the Company’s Certificate of Incorporation and
Bylaws in effect at March 22, 2011.  These changes took effect on May 2, 2011,
when the Amended and Restated Certificate of Incorporation filed by the Company
with the Delaware Secretary of State became effective.  This filing occurred
promptly after the expiration of 20 calendar days following the Company’s
distribution to all stockholders of an Information Statement on Schedule 14C
(the “First Information Statement”).  The First Information Statement was filed
with the Securities and Exchange Commission (the “Commission”) on March 30, 2011
and was distributed to all Company stockholders beginning on or about April 12,
2011.

 

As of June 15, 2011, the Company’s board of directors and the holders of a
majority of the outstanding common stock approved (by consent, not a full
meeting of stockholders) an increase in the authorized number of shares of
common stock to 200,000,000, in accordance with Delaware law and the Company’s
Certificate of Incorporation and Bylaws in effect at June 15, 2011 (the “Charter
Amendment”).  The Charter Amendment will take effect when a Certificate of
Amendment is filed by the Company with the Delaware Secretary of State.  This
filing will occur promptly on the expiration of 20 calendar days following the
Company’s distribution to all its stockholders as of the record date of such
action (June 10, 2011) of an Information Statement on Schedule 14C (the “Second
Information Statement”).  The Second Information Statement was filed with the
Commission on June 17, 2011 and is expected to be distributed to all Company
stockholders as of such record date on or about June 27, 2011.

 

--------------------------------------------------------------------------------


 

Concurrently with the Placement, the Company will sell $10 million of a series
of its preferred stock (the “Series A Convertible Preferred Stock”) to an
affiliate of the Company pursuant to a preferred stock purchase agreement (the
“Preferred Stock Purchase Agreement”) and the designation and preferences and
relative rights, qualifications, limitations and restrictions set forth in an
Amended and Restated Certificate of Designation of Relative Rights and
Preferences of the Series A Convertible Preferred Stock (the “Preferred Stock
Designation”), in the form of Exhibit A hereto.

 

The Securities are being offered and sold to the Purchasers without being
registered under the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Securities Act”),
in reliance upon Regulation D (“Regulation D”) thereunder.

 

Contemporaneous with the sale of the Securities, the parties hereto will execute
and deliver a Registration Rights Agreement, in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which the Company
will agree to provide certain registration rights under the Securities Act, and
the rules and regulations promulgated thereunder, and applicable state
securities laws.

 

Proceeds from the offering of the Securities, together with proceeds from the
sale of the Series A Convertible Preferred Stock and available cash of the
Company will be used (i) to finance the acquisition (the “Acquisition”) of
certain natural gas properties, natural gas gathering and compression facilities
and other assets related thereto (the “Acquired Assets”) from The Interstate
Natural Gas Company, LLC (the “Seller”) pursuant to an Asset Purchase Agreement,
as amended (the “Asset Purchase Agreement”) among the Company, Nytis Exploration
Company LLC, an indirect subsidiary owned 98.1% by the Company (the “Acquiring
Sub”) and (ii) for working capital purposes.

 

This Agreement, the Registration Rights Agreement, the Preferred Stock Purchase
Agreement, the Preferred Stock Designation and the Asset Purchase Agreement are
referred to herein collectively as the “Transaction Documents”, and the
transactions contemplated hereby, and thereby are referred to herein
collectively as the “Transactions”.

 

1.                   Authorization of Sale of the Securities.  The Company has
authorized the issuance and sale of the Securities.

 

2.                   Purchase and Sale of the Securities.  Subject to the
satisfaction or waiver of the conditions set forth in Sections 8 and 9 below,
the Company will issue and sell to the Purchasers and each of the Purchasers,
severally and not jointly, shall purchase from the Company, upon the terms,
conditions and other provisions hereinafter set forth, the number of Securities
set forth in an individualized Appendix I to this Agreement for the purchase
price of $0.45 per Share (the “Purchase Price”).

 

3.                   Delivery of the Securities at the Closing.  Subject to the
satisfaction or waiver of the conditions set forth in Sections 8 and 9 below,
the closing of the purchase and sale of the Securities (the “Closing”) shall
occur on June 29, 2011 (the “Closing Date”) at the offices of King & Spalding
LLP, 1180 Peachtree Street, Atlanta, Georgia 30309, or such other location

 

2

--------------------------------------------------------------------------------


 

on which the Company, the Purchasers and SunTrust Robinson Humphrey, Inc. and
Carr Securities Corp. (collectively, the “Placement Agents”) mutually agree.

 

4.                  Form of Payment.  Unless other arrangements have been made
with a specific Purchaser, on or prior to the Closing Date, (a) each Purchaser
shall deliver its Purchase Price for the Securities to be issued and sold to
such Purchaser by wire transfer of immediately available funds into an account
(the “Escrow Account”) established by the Company with BOKF, NA d/b/a Colorado
State Bank and Trust (the “Escrow Agent”) pursuant to the Amended and Restated
Subscription Escrow Agreement dated June 24, 2011 (a copy of which is attached
hereto as Exhibit C, the “Escrow Agreement”) in accordance with the Company’s
written wire instructions and (b) the Company shall deliver certificates for the
Securities to the Placement Agents, on behalf of the Purchasers, for prompt
post-Closing delivery to such Purchaser (with the legend specified in
Section 5(d) hereof), duly executed on behalf of the Company, representing the
number of Securities being purchased.  Each Purchaser shall complete Appendix I
hereto which will specify the number of Securities to be purchased by such
Purchaser, the name in which the certificate(s) representing the Securities are
to be registered and the federal tax identification number of such Purchaser.

 

5.                   Purchaser Representations and Warranties.  Each Purchaser,
severally and not jointly, represents and warrants to, and agrees with, the
Company as follows (as to itself only):

 

(a)           The Purchaser (i) is knowledgeable, sophisticated and experienced
in making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
purchase of the Securities, and has had the opportunity to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities (neither such inquiries
nor any other due diligence investigation conducted by such Purchaser shall
modify, limit or otherwise affect such Purchaser’s right to rely on the
Company’s representations and warranties contained in this Agreement); (ii) is
acquiring the Securities to be acquired by it hereunder in the ordinary course
of its business and for its own account or the account of another accredited
investor for investment only and not with a view to the resale or distribution
of any part thereof in violation of the Securities Act, and Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of such Securities in compliance with applicable federal and
state securities laws; nothing contained herein shall be deemed a representation
or warranty by such Purchaser to hold the Securities for any period of time;
(iii)  will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Securities except in compliance with the
Securities Act and any applicable state securities laws; (iv) has, in connection
with its decision to purchase the Securities to be issued and sold to such
Purchaser, relied solely upon the Private Placement Memorandum (as defined
below), including the Incorporated Documents (as defined below) and the
representations and warranties of the Company contained herein, and
(v) understands that its investment in the Securities involves a significant
degree of risk including a risk of total loss of

 

3

--------------------------------------------------------------------------------


 

Purchaser’s investment, and the Purchaser is fully aware of and understands all
the risk factors related to the Purchaser’s purchase of the Securities,
including, but not limited to, those set forth under the caption “Risk Factors”
in the Private Placement Memorandum (as defined below) and those set forth in
any document incorporated by reference in the Private Placement Memorandum (the
“Incorporated Documents”).

 

(b)           The Purchaser has all requisite power and authority to execute and
deliver this Agreement and the Registration Rights Agreement; each of this
Agreement and the Registration Rights Agreement has been duly authorized by the
Purchaser.  Assuming that each of this Agreement and the Registration Rights
Agreement is the valid and binding agreement of each of the parties thereto,
other than the Purchaser, each of this Agreement and the Registration Rights
Agreement constitutes a valid and binding agreement of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law).

 

(c)           The Purchaser understands that the Securities are “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering, and
that under such laws and applicable regulations such securities may be resold,
pledged or transferred  without registration under the Securities Act only in
certain limited circumstances.

 

(d)           The Purchaser understands that, except as provided below, the
Securities will bear a legend to the following effect:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR UNDER THE SECURITIES LAWS OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT OF 1933, AS AMENDED, (II) SUCH SECURITIES MAY BE RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED PURSUANT TO RULE 144, OR (III) THE COMPANY HAS RECEIVED
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.

 

(e)           The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed upon or made
any recommendation or endorsement of the Securities or the fairness or
suitability of the

 

4

--------------------------------------------------------------------------------


 

investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

 

(f)            The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s signature on the
signature page hereto.

 

(g)           The Purchaser is an “accredited investor” (as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act) or a
“qualified institutional buyer” as defined in Rule 144A.

 

(h)           Since the earlier of (a) such time as such Purchaser was first
contacted by the Company or any other person acting on behalf of the Company
regarding the transactions contemplated hereby or (b) thirty (30) days prior to
the date hereof, neither such Purchaser nor any affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, or (z) is subject to such Purchaser’s review or input concerning
such affiliate’s investments or trading (collectively, “Trading Affiliates”)
has, directly or indirectly, effected or agreed to effect any short sale,
whether or not against the box, established any “put equivalent position” (as
defined in Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended)
with respect to the common stock of the Company (the “Common Stock”), granted
any other right (including, without limitation, any put or call option) with
respect to the Common Stock or with respect to any security that includes,
relates to or derived any significant part of its value from the Common Stock or
otherwise sought to hedge its position in the Securities (each, a “Prohibited
Transaction”).  Prior to the earliest to occur of (i) the termination of this
Agreement, (ii) the date on which the initial Registration Statement is declared
effective by the Commission or (iii) the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement, such Purchaser shall not, and shall cause
its Trading Affiliates not to, engage, directly or indirectly, in a Prohibited
Transaction.  Such Purchaser acknowledges that the representations, warranties
and covenants contained in this Section 5(h) are being made for the benefit of
the Purchasers as well as the Company and that each of the other Purchasers
shall have an independent right to assert any claims against such Purchaser
arising out of any breach or violation of the provisions of this Section 5(h).

 

6.                   Representations, Warranties and Agreements of the Company. 
In addition to the other representations, warranties and agreements contained in
this Agreement, the Company represents and warrants to, and agrees with, the
Purchasers as follows:

 

(a)           The Company has prepared a private placement memorandum dated
April 20, 2011, a supplement dated June 2, 2011, a supplement dated June 20,
2011, and a supplement dated June 27, 2011, and will prepare additional
supplements to such private placement memorandum, if required, setting forth
information concerning the Company, the Securities, the Series A Convertible
Preferred Stock, the Transaction Documents and certain other matters (the
April 20, 2011 private placement memorandum, the June 2, 2011 supplement, the
June 20, 2011 supplement, the June 27,

 

5

--------------------------------------------------------------------------------


 

2011 supplement, as well as any additional supplements provided to the
Purchasers prior to the date hereof are collectively referred to as the “Private
Placement Memorandum”).  Copies of the Private Placement Memorandum have been,
and copies of any necessary supplement will be, delivered by the Company to the
Purchaser.  The Private Placement Memorandum will not as of its date, or any
supplement, as of the Closing Date, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(b)           The Incorporated Documents, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Exchange Act”); and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Private Placement
Memorandum after the date hereof, when such documents are filed, will conform in
all material respects to the requirements of the Exchange Act and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances in which they were made, not misleading.

 

(c)           The Company and each of its subsidiaries has been duly organized
and is validly existing and in good standing under the laws of its respective
jurisdiction of formation, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction in which its ownership or
lease of property or the conduct of its businesses requires such qualification,
and has all power and authority necessary to own, lease or hold its properties
and to conduct the businesses in which it is engaged except where the failure to
be so qualified or have such power and authority would not, individually or in
the aggregate, have a material adverse effect on the business, condition
(financial or other) or prospects of the Company or its subsidiaries taken as a
whole (a “Material Adverse Effect”).  None of the subsidiaries of the Company
other than Nytis USA and Nytis Exploration Company LLC, a Delaware limited
liability company (“NEC”) is a “significant subsidiary”, as such term is defined
in Rule 405 of the Securities Act.  Other than as described in the Private
Placement Memorandum and the Asset Purchase Agreement, the Company does not own,
directly or indirectly, any shares of common stock or any other equity or
long-term debt securities or have any equity interest in any firm, partnership,
joint venture or other entity.

 

(d)           The Company has an authorized capitalization as set forth in the
Private Placement Memorandum, and all of the issued shares of capital stock of
the Company, including the Series A Convertible Preferred Stock, have been duly
and validly authorized and issued, are fully paid and non-assessable and conform
to the description thereof contained in the Private Placement Memorandum; and
all of the issued equity of each subsidiary of the Company has been duly and
validly authorized and issued and is fully paid and non-assessable and, are
owned directly or indirectly by

 

6

--------------------------------------------------------------------------------


 

the Company as described in the Private Placement Memorandum, free and clear of
all liens, encumbrances, equities, claims or adverse interests (collectively,
“Liens”) of any nature.  Except as disclosed in the Private Placement
Memorandum, (i) there are no outstanding securities convertible into or
exchangeable for, or warrants, options or rights issued by the Company to
purchase, any shares of the common stock, (ii) there are no statutory,
contractual, preemptive or other rights to subscribe for or to purchase any
common stock and (iii) there are no restrictions upon transfer of the common
stock pursuant to the Company’s charter or bylaws.

 

(e)           Except as set forth in the Private Placement Memorandum and except
with respect to the rights contained in the Registration Rights Agreement, there
are no contracts, agreements or other documents between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned or to be owned, directly or indirectly, by such person.

 

(f)            Except as described in the Private Placement Memorandum, there
has been no change in the capitalization of the Company or any of its
subsidiaries since the date indicated in the Private Placement Memorandum except
with respect to (i) changes occurring in the ordinary course of business and
(ii) changes in outstanding common stock resulting from transactions relating to
an employee benefit plan, stock purchase warrants, stock options or other
employee compensation plans existing on the date hereof.

 

(g)           Since the date as of which information is given in the Private
Placement Memorandum through the date hereof, neither the Company nor its
subsidiaries has (i) issued or granted any securities, (ii) incurred any
liability or obligation, direct or contingent, other than liabilities and
obligations which were incurred in the ordinary course of business,
(iii) entered into any transaction not in the ordinary course of business or
(iv) declared or paid any dividend on any of its common stock, except with
respect to (ii) and (iii) above, in connection with the closing of the Asset
Purchase Agreement.

 

(h)           Except as set forth in the Private Placement Memorandum, there are
no legal or governmental proceedings pending to which the Company or its
subsidiaries is a party or of which any property or assets of any of the Company
or its subsidiaries or the Acquired Assets is subject which, if determined
adversely to such companies, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect; and, to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.  There is no pending or, to the best of the
Company’s knowledge, threatened legal or governmental proceeding that seeks to
restrain, enjoin, prevent the consummation of, or otherwise challenge the
issuance of the Securities to be sold pursuant to this Agreement or the
consummation of the other Transactions.  The aggregate of all pending legal or
governmental proceedings to which the Company and its subsidiaries are a party
or of which any of their respective property or assets or the Acquired Assets is
the subject

 

7

--------------------------------------------------------------------------------


 

which are not described in the Private Placement Memorandum, including ordinary
routine litigation incidental to the business, would not result in a Material
Adverse Effect.

 

(i)            Neither the Company nor its subsidiaries is (i) in violation of
its charter or bylaws, or equivalent organizational document, (ii) in default in
any material respect, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, note, lease, license, franchise
agreement, permit, certificate, contract or other agreement or instrument to
which it is a party or by which it is bound or to which any of its properties or
assets or the Acquired Assets is subject or (iii) to the best of the Company’s
knowledge, in violation in any material respect of any law, ordinance,
governmental rule, regulation or court decree to which it or its property or
assets or the Acquired Assets may be subject or has failed to obtain any
material license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business.

 

(j)            Neither the Company nor its subsidiaries has sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the Private Placement Memorandum, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any strike, job action, slowdown, work stoppage,
labor dispute or court or governmental action, order or decree (a “Material
Loss”); and, since such date, there has not been any change in the common stock,
short-term debt or long-term debt of either the Company or its subsidiaries
other than borrowings in the ordinary course of the Company’s or its
subsidiaries business or any Material Adverse Effect, or any development
involving a prospective Material Adverse Effect, in or affecting the business,
general affairs, management, position (financial or otherwise), stockholders’
equity, results of operations, cash flow or earnings of the Company or its
subsidiaries taken as a whole, otherwise than as set forth or contemplated in
the Private Placement Memorandum and the Incorporated Documents.

 

(k)           The financial statements, including the related notes and
supporting schedules, included or incorporated by reference in the Private
Placement Memorandum present fairly the financial condition, results of
operations and changes in financial position of the Company and Nytis USA and
their subsidiaries on the basis stated therein at the respective dates or for
the respective periods to which they apply; such statements and related
schedules and notes have been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) consistently applied
throughout the periods involved; the supporting schedules, if any, included or
incorporated by reference in the Private Placement Memorandum present fairly, in
accordance with GAAP, the information required to be stated therein; and the
other financial and statistical information and data set forth in the Private
Placement Memorandum are or will be, in all material respects, accurately
presented and prepared on a basis consistent with such financial statements
(including the related notes and supporting schedules) and the books and records
of the Company and Nytis USA, as the case may be.

 

8

--------------------------------------------------------------------------------


 

(l)            The pro forma financial statements of the Company related to the
Merger and the related notes thereto incorporated by reference in the Private
Placement Memorandum have been prepared on a basis consistent with the
historical financial statements of the Company and its subsidiaries, give effect
to the assumptions used in the preparation thereof on a reasonable basis and in
good faith and present fairly the historical financial statements and the
Merger.  Such pro forma financial statements have been prepared in accordance
with the applicable requirements of Rule 1l-02 of Regulation S-X of the
Commission, except that the pro forma condensed statements of income do not
cover the period from the most recent fiscal year end to the end of the first
quarter of 2011.

 

(m)          The pro forma financial statements of the Company related to the
Acquisition and the related notes thereto incorporated by reference in the
Private Placement Memorandum have been prepared on a basis consistent with the
historical financial statements of the Company and its subsidiaries, give effect
to the assumptions used in the preparation thereof on a reasonable basis and in
good faith and present fairly the historical financial statements and proposed
Acquisition.  Such pro forma financial statements have been prepared in
accordance with the applicable requirements of Rule 1l-02 of Regulation S-X of
the Commission, except that the pro forma condensed statements of income do not
cover the period from the most recent fiscal year end to the end of the first
quarter of 2011.

 

(n)           The financial statements, including the related notes and
supporting schedules, incorporated by reference in the Private Placement
Memorandum present fairly the financial condition, results of operations and
changes in financial position of the Acquired Assets on the basis stated therein
at the respective dates or for the respective periods to which they apply; such
statements and related schedules and notes have been prepared in accordance with
GAAP consistently applied throughout the period presented; the supporting
schedules, if any, included or incorporated by reference in the Private
Placement Memorandum present fairly, in accordance with GAAP, the information
required to be stated therein; and the other financial and statistical
information and data set forth in the Private Placement Memorandum are or will
be, in all material respects, accurately presented and prepared on a basis
consistent with such financial statements (including the related notes and
supporting schedules) and the books and records related to the Acquired Assets,
as the case may be.

 

(o)           The statistical, industry and market-related data included in the
Private Placement Memorandum are based on or derived from sources that the
Company believes to be reliable and accurate.

 

(p)           The proceeds of the sale of the Securities and the Series A
Convertible Preferred Stock (net of the expenses and commissions associated
therewith) shall be used by the Company only for the purposes specified in the
recitals to this Agreement.

 

(q)           Ehrhardt Keefe Steiner & Hottman PC (the “Company Accountants”),
who have certified the financial statements of Nytis USA and whose

 

9

--------------------------------------------------------------------------------


 

report is contained or incorporated by reference in the Private Placement
Memorandum is a registered public accounting firm; and the Company Accountants
were independent accountants as required by the Exchange Act during the periods
covered by the financial statements on which they reported.

 

(r)            The Company and its subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that they file or submit under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
management of the Company, as the case may be, including their principal
executive officer or officers and principal financial officer or officers, as
appropriate to allow timely decisions regarding disclosure; since the close of
the Merger, the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company have made all
certifications required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and any related rules and regulations of the Commission, and the
statements contained in any such certification are complete and correct in all
material respects; and the Company is otherwise in compliance in all material
respects with all applicable, effective provisions of the Sarbanes-Oxley Act.

 

(s)           The Company and its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; (v) material information relating to the Company and
its subsidiaries is promptly made known to the officers responsible for
establishing and maintaining the system of internal accounting controls; and
(vi) any significant deficiencies or weaknesses in the design or operation of
internal accounting controls which could adversely affect the Company’s ability
to record, process, summarize and report financial data, and any fraud whether
or not material that involves management or other employees who have a
significant role in internal controls, are adequately and promptly disclosed, as
applicable, to the Company’s independent auditors and the board of directors.

 

(t)            The Company has all necessary power and authority to execute and
deliver this Agreement and each of the other Transaction Documents to which it
is a party, and to perform its obligations hereunder and thereunder to issue the
Securities and the Series A Convertible Preferred Stock and to consummate the
other Transactions; each of the Transaction Documents and the Transactions have
been duly authorized by the Company; this Agreement has been duly executed and
delivered by the Company and each of the other Transaction Documents, when
executed and delivered by the Company, assuming that such Transaction Documents
are or will be the valid and binding agreements of the other parties thereto,
will constitute a valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms,

 

10

--------------------------------------------------------------------------------


 

subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and each of the Transaction
Documents will conform, when executed and delivered, in all material respects to
the description thereof contained in the Private Placement Memorandum.

 

(u)           At Closing, the Company will have all necessary power and
authority to execute, issue and deliver the Securities and the Series A
Convertible Preferred Stock; the Securities will have been duly and validly
authorized, and, when issued and delivered to and paid for by the Purchasers
pursuant to the Purchase Agreements on the Closing Date, the Securities will be
duly and validly authorized and issued, fully paid and nonassessable and will be
free and clear of any preemptive rights and Liens; and the Securities and the
Series A Convertible Preferred Stock will conform, when issued, in all material
respects to the description thereof in the Private Placement Memorandum.

 

(v)           The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the performance of the
obligations of the Company hereunder and thereunder, the issuance of the
Securities and the Series A Convertible Preferred Stock and the consummation of
the other Transactions will not, as of the Closing Date, (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, note, lease, license, franchise agreement, permit, certificate,
contract or other agreement or instrument to which the Company or its
subsidiaries is a party or by which the Company or their subsidiaries is bound
or to which any of the property or assets of the Company or the Acquired Assets
is subject, (ii) result in any violation of the provisions of the charter,
bylaws of any of the Company or its subsidiaries or any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over any of the Company or its subsidiaries or any of their
properties or assets or the Acquired Assets, (iii) result in the imposition or
creation of (or the obligation to create or impose) any Lien under any agreement
or instrument to which the Company or its subsidiaries is a party or by which
the Company or its subsidiaries or their respective properties or assets or the
Acquired Assets is bound (provided, however, that the Company anticipates that
the lender under its credit facility will require NEC to grant mortgages on some
or all of the Acquired Assets) or (iv) result in the suspension, termination or
revocation of any permit, license, consent, exemption, franchise, authorization
or other approval (each, an “Authorization”) of the Company or its subsidiaries
or any other impairment of the rights of the holder of any such Authorization.

 

(w)          No consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body is required for the
execution, delivery and performance of the Transaction Documents by the Company,
the issuance of the Securities and the Series A Convertible Preferred Stock, the
performance of the obligations of the Company hereunder and thereunder and the
consummation of the other Transactions contemplated hereby and thereby, except
(i) with respect to the transactions

 

11

--------------------------------------------------------------------------------


 

contemplated by (A) the Asset Purchase Agreement and (B) the Registration Rights
Agreement as may be required under the Securities Act and the Exchange Act,
(ii) as required by the state securities or “blue sky” laws and (iii) for such
consents, approvals, authorizations, orders, filings or registrations which have
been obtained or made or will be made as described in the Private Placement
Memorandum.  Subject to the accuracy of the representations and warranties of
each Purchaser set forth in Section 5 hereof, the Company has taken all action
necessary to exempt (i) the issuance and sale of the Securities, and (ii) the
other transactions contemplated by the Transaction Documents from the provisions
of any stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Company’s Certificate of Incorporation or
Bylaws that is or could reasonably be expected to become applicable to the
Purchasers as a result of the transactions contemplated hereby, including
without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Purchasers or the exercise of any
right granted to the Purchasers pursuant to this Agreement or the other
Transaction Documents.

 

(x)            Neither Company, or its subsidiaries is or, as of the Closing
Date, after giving effect to the issuance of the Securities and the application
of the net proceeds therefrom as set forth in the Private Placement Memorandum
(including completion of the Transactions), will be an “investment company” as
defined, and subject to regulation, under the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”).

 

(y)           The Company and its subsidiaries have (i) good and marketable
title in fee simple to all real property and good title to all personal property
owned by them, free and clear of all liens, encumbrances and defects; and all
assets held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases; and (ii) defensible title to all
their interests in all oil and gas properties owned or leased by them, free and
clear of all liens, encumbrances and defects and title investigations have been
carried out by the Company in accordance with customary practice in the oil and
gas industry, except in each case, as do not materially and adversely affect the
value of such property and do not materially interfere with the use made or
proposed to be made of such property by the Company or its subsidiaries.

 

(z)            The equipment of the Company and its subsidiaries has been
maintained in a manner consistent with that of a reasonably prudent owner and
such equipment is in good working condition, reasonable wear and tear excepted,
except where the failure to so maintain such equipment would not have a Material
Adverse Effect.

 

(aa)         The Company and its subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective properties from
insurers of recognized financial responsibility and as is customary for
companies engaged in similar businesses in similar industries.  Neither the
Company nor any of its subsidiaries (i) has

 

12

--------------------------------------------------------------------------------


 

received notice from any insurer or agent of such insurer that substantial
capital improvements or other material expenditures will have to be made in
order to continue such insurance or (ii) has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers at a cost that would
not have a Material Adverse Effect.

 

(bb)         The Company and its subsidiaries have such Authorization of, and
have made all filings with and notices to, all governmental or regulatory
authorities and self-regulatory organizations and all courts and other
tribunals, including, without limitation, under any applicable environmental
law, ordinance, rule, regulation, order, judgment, decree or permit, as are
necessary to own, lease, license and operate its respective properties and to
conduct its business, except where the failure to have any such Authorization or
to make any such filing or notice would not have a Material Adverse Effect; each
such Authorization is valid and in full force and effect and the Company and its
subsidiaries are in compliance with all the terms and conditions thereof and
with the rules and regulations of the authorities and governing bodies having
jurisdiction with respect thereto; and no event has occurred (including, without
limitation, the receipt of any notice from any authority or governing body)
which allows or, after notice or lapse of time or both, would allow, revocation,
suspension or termination of any such Authorization or results or, after notice
or lapse of time or both, would result in any other impairment of the rights of
the holder of any such Authorization, except where such failure to be valid and
in full force and effect or to be in compliance, or the occurrence of any such
event or the presence of any such restriction would not have a Material Adverse
Effect.

 

(cc)         The Company and its subsidiaries own or possess adequate rights to
use all material patents, patent rights, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, inventions, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary of confidential information, systems or
procedures) and licenses necessary for the conduct of their respective
businesses and have no reason to believe that the conduct of their respective
businesses will conflict with; and neither the Company nor any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of such intellectual property
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect.

 

(dd)         Neither the Company nor any of its subsidiaries is involved in any
strike, job action or labor dispute with any group of employees that might be
expected to have a Material Adverse Effect, and, to the Company’s knowledge, no
such action or dispute is threatened.

 

(ee)         The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, and the regulations and published interpretations
thereunder (collectively, “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have

 

13

--------------------------------------------------------------------------------


 

any liability; the Company has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (collectively, the “Internal Revenue Code”); and each
“pension plan” for which the Company would have any liability that is intended
to be qualified under Section 401(a) of the Internal Revenue Code is so
qualified in all material respects and nothing has occurred, whether by action
or by failure to act, which would cause the loss of such qualification.

 

(ff)           Except as set forth in the Private Placement Memorandum, the
Company and each of its subsidiaries has filed by the due date (including any
extensions thereof) all federal, state and local income and franchise tax
returns required to be filed through the date hereof and has paid all taxes
(including withholding taxes, penalties and interest, assessments, fees and
other charges) due thereon, other than those being contested in good faith and
for which adequate reserves have been taken; and no tax deficiency has been
determined adversely to the Company or any of its subsidiaries which has had
(nor does the Company have any knowledge of any tax deficiency which, if
determined adversely to the Company or any of its subsidiaries, might have) a
Material Adverse Effect.

 

(gg)         Neither the Company or any of its subsidiaries, nor any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries, has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or the Patriot Act of 2001, as amended, or made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.

 

(hh)         The Company and its subsidiaries are in material compliance with
all environmental laws, and neither the Company nor any of its subsidiaries has
received any communications alleging or has any basis to believe that the
Company or any subsidiary is not in material compliance with such laws and, to
the knowledge of the Company, there are no present circumstances that would
prevent or interfere with the continuation of such material compliance.  There
has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of toxic wastes, hazardous wastes,
hazardous substances or other materials regulated by environmental laws
(“Hazardous Materials”) by the Company or any of its subsidiaries (or, to the
knowledge of the Company, any of their predecessors in interest) at, upon or
from any of the property now or previously owned or leased by the Company or its
subsidiaries or (to the knowledge of the Company) the Acquired Assets except in
compliance with all  applicable environmental  laws, ordinances, rules,
regulations, orders, judgments, decrees or permits and there are no facts or
circumstances that would give rise to a claim for  remedial action under any
applicable laws, ordinances, rules, regulations, orders, judgments, decrees or
permits, except for any violation or remedial action which would not have, or
could not be reasonably likely to have a Material

 

14

--------------------------------------------------------------------------------


 

Adverse Effect; there has been no material spill, discharge, leak, emission,
injection, escape, dumping or release of any kind onto such property or into the
environment surrounding such property of Hazardous Materials due to or caused by
the Company or any of its subsidiaries or with respect to which the Company or
any of its subsidiaries have knowledge, except for any such spill, discharge,
leak, emission, injection, escape, dumping or release which would not have or
would not be reasonably likely to have a Material Adverse Effect; and the terms
“hazardous wastes”, “toxic wastes”, “hazardous substances” and shall have the
meanings specified in any applicable local, state, federal and foreign laws or
regulations with respect to environmental protection.

 

(ii)           Cawley, Gillespie & Associates, a petroleum engineering firm from
whose audit (the “Reserve Audit”) of the Company’s internally prepared reserve
reports information (the “Reserve Information”) is set forth or incorporated by
reference in the Private Placement Memorandum, are independent petroleum
engineers with respect to the Company.  Other than (i) the production of
reserves in the ordinary course of business, (ii) intervening price fluctuations
or (iii) as described in the Private Placement Memorandum, the Company is not
aware of any facts or circumstances that would result in a Material Adverse
Effect in its proved developed reserves in the aggregate, or the aggregate
present value of estimated future net revenues from such reserves or the
standardized measure of discounted future net cash flows therefrom, as described
in the Private Placement Memorandum and reflected in the Reserve Information as
of the respective dates such information is given.  Estimates of proved reserves
and the present value of the estimated future net revenues and the discounted
future net cash flows derived therefrom as described in the Private Placement
Memorandum and reflected in the Reserve Information comply in all material
respects to the applicable requirements of the Securities Act and the Exchange
Act.

 

(jj)           Assuming the accuracy of the representations and warranties of
the Placement Agent contained in the Placement Agency Agreement and of the
Purchasers contained in Section 5 and the compliance of such parties with the
agreements set forth herein and therein, it is not necessary, in connection with
the issuance and sale of the Securities, in the manner contemplated by
Transaction Documents and the Private Placement Memorandum, to register the
Securities under the Securities Act.

 

(kk)         The Company or any of its Affiliates (as defined in Rule 501(b) of
Regulation D) have not engaged, and will not engage, directly or indirectly in
any form of general solicitation or general advertising in connection with the
offering of the Securities (as those terms are used in Regulation D) under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(2); and the Company has not entered, and will not enter, into any
arrangement or agreement with respect to the distribution of the Securities,
except for the Placement Agency Agreement, this Agreement and the Registration
Rights Agreement, and the Company agrees not to enter into any such arrangement
or agreement.

 

(ll)           Neither the Company nor any of its Affiliates has directly or
indirectly sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of any “security” (as defined in the Securities Act) which
is, or would be, integrated with

 

15

--------------------------------------------------------------------------------


 

the sale of any of the Securities in a manner that would require the
registration under the Securities Act of any of the Securities.

 

(mm)       Neither the Company nor, to the Company’s knowledge, any of the
Affiliates of the Company, has taken, directly or indirectly, any action
designed to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the Securities to facilitate the sale or resale of such securities.

 

(nn)         The Company has not sold or issued any security of the same or
similar class or series as any of the Securities or any security convertible
into any of the Securities during the six-month period preceding the earlier of
the date of this Agreement and the Closing Date, including any sales pursuant to
Rule 144A, or Regulation D (other than shares issued in connection with the
Merger or pursuant to employee benefit plans, qualified stock options plans or
other employee compensation plans or pursuant to outstanding options, rights or
warrants), and has no intention of making, and will not make, an offer or sale
of such securities, for a period of six months after the date of the Purchase
Agreement, except for the offering of Securities as contemplated by the
Placement Agency Agreement, the Purchase Agreement and the Registration Rights
Agreement.  As used in this paragraph, the terms “offer” and “sale” have the
meanings specified in Section 2(a)(3) of the Securities Act.

 

(oo)         The Company will not offer or sell any of the Securities to any
person who it does not reasonably believe is (i) a qualified institutional buyer
as defined in Rule 144A or (ii) an “accredited investor” (as defined in
Rule 501(a) of Regulation D of the Act.

 

(pp)         No securities of the same class as the Securities are listed on any
national securities exchange.  The Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is quoted on The OTC Bulletin Board
quotation service (the “OTCBB”), and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or removal from quotation of the Common Stock from
the OTCBB, nor has the Company received any notification that the Commission,
the OTCBB or the Financial Industry Regulatory Authority, Inc. is contemplating
terminating such registration or quotation.

 

(qq)         Except as described in the Private Placement Memorandum, no person
will have, as a result of the transactions contemplated by the Transaction
Documents, any valid right, interest or claim against or upon the Company, any
subsidiary or a Purchaser for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
the Company.

 

(rr)           Neither the Company nor any person acting on its behalf has
provided the Purchasers or their agents or counsel with any information that
constitutes or might constitute material, non-public information, other than the
terms of the transactions contemplated hereby.  The Company acknowledges that
the Purchasers will

 

16

--------------------------------------------------------------------------------


 

be relying on the accuracy of this representation in effecting transactions in
the securities of the Company.

 

(ss)         Each certificate signed by any officer of the Company and delivered
to the Purchasers or counsel to the Purchasers shall be deemed to be a
representation and warranty by the Company to the Purchasers as to the matters
covered thereby.

 

7.                   Covenants.

 

(a)           Reasonable Best Efforts.  Each party hereto shall use its
reasonable best efforts to timely satisfy each of the conditions to be satisfied
by it as provided in Section 8 and Section 9 of this Agreement.

 

(b)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Purchasers promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for, sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of any such action so taken to the Purchasers
on or prior to the Closing Date. The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.

 

(c)           Second Information Statement.  The Company shall use commercially
reasonable efforts to effect the Charter Amendment as soon as practicable after
the Closing.  Without limiting the generality of the foregoing, promptly
following the Closing the Company shall respond to any Commission comments to
the preliminary Second Information Statement and shall prepare and file with the
Commission a definitive Second Information Statement meeting the requirements of
Section 14(c) of the Exchange Act and the rules promulgated thereunder and shall
promptly mail the Second Information Statement to the stockholders of the
Company.  The Company will comply with Section 14(c) of the Exchange Act and the
rules promulgated thereunder connection with the preparation and mailing of the
Second Information Statement, and the Second Information Statement shall not, as
of the date that the Second Information Statement (or any amendment thereof or
supplement thereto) is first mailed to stockholders or at the effective date of
the Charter Amendment, contain any statement which, at the time and in the light
of the circumstances under which it is made, is false or misleading with respect
to any material fact, or which omits to state any material fact necessary in
order to make the statements therein not false or misleading or necessary to
correct any statement in any earlier communication with respect to the same
subject matter which has become false or misleading.  If the Company should
discover at any time prior to the effectiveness of the Charter Amendment, any
event relating to the Company or any of its subsidiaries or any of their
respective affiliates, officers or directors that is required to be set forth in
a supplement or amendment to the Second Information Statement, in addition to
the

 

17

--------------------------------------------------------------------------------


 

Company’s obligations under the Exchange Act, the Company will promptly inform
the Purchasers thereof.

 

(d)           Certificate of Amendment.  The Company agrees to file the
Certificate of Amendment described in the Private Placement Memorandum
increasing the number of authorized shares of its common stock no later than two
business days after the expiration of 20 calendar days following the Company’s
distribution to all its stockholders (current as of the record date associated
therewith) of the Second Information Statement.

 

(e)           Lock-Up.  Except for the issuance of (i) 100 shares of the
Company’s Series A Convertible Preferred Stock and (ii) shares of Common Stock
issuable upon the automatic conversion of such 100 shares of Series A
Convertible Preferred Stock, during the period beginning from the date hereof
and continuing to and including the date 60 days after the date hereof, the
Company agrees not to offer, sell, contract to sell or otherwise dispose of,
except as provided hereunder, any securities of the Company that are
substantially similar to the Securities, including but not limited to any
securities that are convertible into or exchangeable for, or that represent the
right to receive, common stock or any such substantially similar securities
(other than pursuant to employee equity compensation plans or upon the
conversion or exchange of convertible or exchangeable securities outstanding as
of, the date of this Agreement), without the prior written consent of the
Placement Agents.

 

(f)            Legend Removal.  In connection with any sale or disposition of
the Securities by a Purchaser pursuant to Rule 144 or pursuant to any other
exemption under the Securities Act such that the transferee acquires freely
tradable shares and upon compliance by the Purchaser with the requirements of
this Agreement, the Company shall or, in the case of Common Stock, shall cause
the transfer agent for the Common Stock (the “Transfer Agent”) to issue
replacement certificates representing the Securities sold or disposed of without
restrictive legends.  Upon the earlier of (i) registration for resale pursuant
to the Registration Rights Agreement or (ii) the Shares becoming freely tradable
by a non-affiliate pursuant to Rule 144 the Company shall (A) deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Common Stock without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Purchaser that Rule 144 applies to
the shares of Common Stock represented thereby or (2) a statement by the
Purchaser that such Purchaser has sold the shares of Common Stock represented
thereby in accordance with the Plan of Distribution contained in the
Registration Statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the Securities Act.  From
and after the earlier of such dates, upon a Purchaser’s written request, the
Company shall promptly cause certificates evidencing the Purchaser’s Securities
to be replaced with certificates which do not bear such restrictive legends. 
When the Company is required to cause an unlegended certificate to replace a
previously issued legended certificate, if: (1) the unlegended certificate is
not delivered to a Purchaser within three (3) business days of submission by
that Purchaser of a legended certificate and supporting documentation to

 

18

--------------------------------------------------------------------------------


 

the Transfer Agent as provided above and (2) prior to the time such unlegended
certificate is received by the Purchaser, the Purchaser, or any third party on
behalf of such Purchaser or for the Purchaser’s account, purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Purchaser of shares represented by such
certificate (a “Buy-In”), then the Company shall pay in cash to the Purchaser
(for costs incurred either directly by such Purchaser or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Purchaser as a result of the sale to which such Buy-In
relates.  The Purchaser shall provide the Company written notice indicating the
amounts payable to the Purchaser in respect of the Buy-In.

 

(g)           Subsequent Sales.  From the date hereof until ninety (90) days
after the Closing Date, without the consent of the Required Holders (as defined
below), neither the Company nor any Subsidiary shall issue shares of Common
Stock or Common Stock Equivalents (as defined below). Notwithstanding the
foregoing, the provisions of this Section 7(g) shall not apply to (i) the
issuance of the Series A Convertible Preferred Stock pursuant to the terms of
the Preferred Stock Purchase Agreement (as in effect on the date hereof) or the
issuance of shares of Common Stock upon the automatic conversion of the Series A
Convertible Preferred Stock pursuant to the Designations (as in effect on the
date hereof); (ii) the issuance of Common Stock or Common Stock Equivalents upon
the conversion or exercise of any securities of the Company or a subsidiary
outstanding on the date hereof, provided that the terms of such security are not
amended after the date hereof to decrease the exercise price or increase the
Common Stock or Common Stock Equivalents receivable upon the exercise,
conversion or exchange thereof or (iii) the issuance of any Common Stock or
Common Stock Equivalents pursuant to any Company equity incentive plan approved
by the Company’s stockholders and in place as of the date hereof.  As used
herein, “Required Holders” means, (i) prior to Closing, (A) each Purchaser
agreeing to purchase at least $1,000,000 of Securities and (B) the Purchasers
agreeing to purchase a majority of the Securities to be sold hereunder and,
(ii) after the Closing, (C) each Purchaser, or any transferee, holding at least
2,200,000 Shares (subject to adjustment for any stock split, reverse stock split
or other similar transaction), and (D) the Purchasers, or their transferees,
holding a majority of the Shares issued hereunder.  As used herein, “Common
Stock Equivalents” means any securities of the Company or any subsidiary which
would entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

 

(h)           Prohibition on Variable Rate Transactions.  From the date hereof
until the earlier of (i) three years from the Closing Date or (ii) such time as
no Purchaser holds any of the Securities, the Company shall be prohibited from
effecting or entering into an agreement to effect any “Variable Rate
Transaction”.  The term “Variable Rate Transaction” shall mean a transaction in
which the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion,

 

19

--------------------------------------------------------------------------------


 

exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price.  For the
avoidance of doubt, the issuance of a security which is subject to customary
anti-dilution protections, including where the conversion, exercise or exchange
price is subject to adjustment as a result of stock splits, reverse stock splits
and other similar recapitalization or reclassification events, shall not be
deemed to be a “Variable Rate Transaction.”

 

(i)            No Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any trading
market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

 

(j)            Equal Treatment of Purchasers.  No consideration shall be offered
or paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents.  For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.

 

(k)           Publicity.  Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Purchasers without the prior consent of the Company (in the
case of a release or announcement by the Purchasers) or the Purchasers (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Purchasers, as the case may
be, shall allow the Purchasers or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.  By 8:30 a.m. (New York
City time) on the trading day immediately following the Closing Date (the
“Disclosure Deadline”), the Company shall issue a press release disclosing the
consummation of the transactions contemplated by this Agreement.  No later than
the fourth trading day following the Closing Date, the Company will file a
Current Report on Form 8-K attaching the press release described in the
foregoing sentence as well as

 

20

--------------------------------------------------------------------------------


 

copies of the Transaction Documents.  In addition, the Company will make such
other filings and notices in the manner and time required by the Commission. 
From and after the Disclosure Deadline, no Purchaser shall be deemed to be in
possession of any material non-public information relating to the Company and,
subject to the other terms of this Agreement, shall be free to effect
transactions in securities of the Company.

 

8.                   Conditions to the Company’s Obligation to Sell the
Securities.  The obligation of the Company hereunder to issue and sell the
Securities to the Purchasers at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions thereto,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion:

 

(a)           receipt by the Company of same-day funds in the full amount of the
Purchase Price for the Securities being purchased hereunder; and

 

(b)           the accuracy of the representations and warranties made by the
Purchasers and the fulfillment of those undertakings by such Purchasers prior to
the Closing.

 

9.                   Conditions to the Purchaser’s Obligation to Purchase the
Securities.  The obligation of each Purchaser hereunder to purchase its
Securities at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Purchaser’s sole benefit and may be waived by each
Purchaser at any time in its sole discretion as to itself only:

 

(a)           The representations and warranties made by the Company in
Section 6 hereof qualified as to materiality shall be true and correct at all
times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and, the representations and warranties made by the Company in Section 6
hereof not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

 

(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.

 

(c)           The Company shall have executed and delivered the Registration
Rights Agreement.

 

(d)           The Company shall have entered into the Preferred Stock Purchase
Agreement, in substantially the form previously provided to the Purchasers.

 

21

--------------------------------------------------------------------------------


 

(e)                                  The Company shall have received gross
proceeds from the sale of the Securities and the Series A Convertible Preferred
Stock of at least Thirty Million  Dollars ($30,000,000).

 

(f)                                    The Asset Purchase Agreement shall remain
in full force and effect and no amendment, modification or waiver of any term
thereof shall have occurred which could reasonably be expected to be materially
adverse to the Purchasers.

 

(g)                                 No judgment, writ, order, injunction, award
or decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.

 

(h)                                 Welborn Sullivan Meck & Tooley, P.C.,
counsel to the Company, shall have furnished to the Purchasers its written
opinion addressed to the Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Purchasers to the effect as set forth
in Appendix II.

 

(i)                                     Prior to the Closing, the Placement
Agents shall have received from the Company Accountants a letter, in form and
substance reasonably satisfactory to the Placement Agents, addressed to the
Placement Agents and dated the date hereof (i) confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of the date of Closing (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Private Placement Memorandum, as of a date
not more than five days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and other matters
ordinarily covered by accountants’ “comfort letters” to initial purchasers in
Rule 144A underwritten offerings.

 

(j)                                     Prior to the Closing, the Purchasers and
the Placement Agents shall have received from Cawley, Gillespie & Associates, an
independent petroleum engineer firm for the Company, a letter, in form and
substance reasonably satisfactory to the Placement Agents, with respect to the
audit of the Company’s estimated proved developed producing reserves as prepared
by the Company as set forth or incorporated by reference in the Private
Placement Memorandum and such related matters as the Placement Agents shall
reasonably request.

 

(k)                                  The Company shall have furnished to the
Purchasers a certificate, dated the Closing Date, of its chief executive officer
and its chief financial officer, in form and substance reasonably satisfactory
to the Purchasers, stating that:

 

(i)                                     the representations, warranties and
agreements of the Company in Section 6 of this Agreement are true and correct as
of the date of this

 

22

--------------------------------------------------------------------------------


 

Agreement and as of the Closing Date; and the Company has complied in all
material respects with all its agreements contained herein to be performed prior
to or on the Closing Date;

 

(ii)                                  since the respective dates as of which
information is given in the Private Placement Memorandum, other than as set
forth in the Private Placement Memorandum (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) and the
Incorporated Documents, (A) there has not occurred any change or any development
that might have a Material Adverse Effect, (B) there has not been any change in
the common stock, the short-term debt, or the long-term debt of the Company or
any of its subsidiaries that might have a Material Adverse Effect, (C) neither
the Company nor any of its subsidiaries has incurred any material liability or
obligation, direct or contingent, other than borrowings in the ordinary course
of the Company’s or its subsidiaries’ business, (D) a Material Loss has not
occurred and (E) the Company has not declared or paid any dividend on its common
stock, except for dividends declared in the ordinary course of business and
consistent with past practice, and, except as set forth in the Private Placement
Memorandum, neither the Company nor any of its subsidiaries has entered into any
transaction or agreement (whether or not in the ordinary course of business)
material to the Company and its subsidiaries taken as a whole;

 

(iii)                               they have carefully examined the Private
Placement Memorandum and, in their opinion the Private Placement Memorandum, as
of its date and the Closing Date, did not and does not include any untrue
statement of a material fact and did not and does not omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading;

 

(iv)                              (a) the Charter Amendment has been approved by
the Company’s Board of Directors and by the holders of more than a majority of
its common stock, (b) the Company has distributed to all of its current
stockholders an Information Statement on Schedule 14C as described in the
Private Placement Memorandum, (c) such Information Statement has been filed with
the Securities and Exchange Commission and (d) the Company has duly filed the
Preferred Stock Designation with the Delaware Secretary of State and the
Preferred Stock Designation is effective; and

 

(v)                                 The Company has satisfied all conditions on
its part to be satisfied on or prior to the Closing.

 

(l)                                     The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Securities, certifying the
current versions of the Certificate of Incorporation and

 

23

--------------------------------------------------------------------------------


 

Bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.

 

(m)                               Each of the Transaction Documents, other than
this Agreement and the Asset Purchase Agreement, shall be in form and substance
reasonably satisfactory to the Purchasers and each of the Transaction Documents,
other than this Agreement, shall have been duly executed and delivered by the
Company and the other parties thereto, and the Securities and the Series A
Convertible Preferred Stock shall have been duly executed and delivered by the
Company.

 

10.                                                  Termination of Obligations
to Effect Closing; Effect.

 

(a)                                  The obligations of the Company, on the one
hand, and the Purchasers, on the other hand, to effect the Closing shall
terminate as follows:

 

(i)                                     Upon the mutual written consent of the
Company and the Purchasers;

 

(ii)                                  By the Company if any of the conditions
set forth in Section 8 shall have become incapable of fulfillment, and shall not
have been waived by the Company;

 

(iii)                               By a Purchaser (with respect to itself only)
if any of the conditions set forth in Section 9 shall have become incapable of
fulfillment, and shall not have been waived by the Purchaser; or

 

(iv)                              By either the Company or any Purchaser (with
respect to itself only) if the Closing has not occurred on or prior to July 1,
2011;

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

(b)                                 In the event of termination by the Company
or any Purchaser of its obligations to effect the Closing pursuant to this
Section 10, written notice thereof shall forthwith be given to the other
Purchasers by the Company and the other Purchasers shall have the right to
terminate their obligations to effect the Closing upon written notice to the
Company and the other Purchasers.  Nothing in this Section 10 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

24

--------------------------------------------------------------------------------


 

11.                                                  Indemnification.

 

(a)                                  The Company agrees to indemnify and hold
harmless each Purchaser and the directors, officers, employees and agents of
each such Purchaser against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of, are based upon or related to any untrue
statement or alleged untrue statement of a material fact contained in the
Private Placement Memorandum or the omission or alleged omission to state
therein, in light of the circumstances under which they were made, a material
fact necessary to make the statements therein not misleading, and agrees to
reimburse each such indemnified party for any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim as such expenses are incurred.

 

(b)                                 Promptly after receipt by an indemnified
party under subsection (a) above of notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under such subsection, notify the indemnifying
party in writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under subsection
(a) above unless and to the extent it did not otherwise learn of such action and
such failure results in forfeiture by the indemnifying party of substantial
rights and defenses; and (ii) will not, in any event, relieve it from any
liability which it may have to any indemnified party otherwise than under
subsection (a) above.  In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.

 

(c)                                  If the indemnification provided for in this
Section 11 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall have a joint and several obligation to

 

25

--------------------------------------------------------------------------------


 

contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the offering of the Securities.  The relative benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
offering of the Securities (before deducting expenses) received by the Company. 
The relative benefits received by the Purchaser shall be deemed to be equal to
the value of receiving the Securities.  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (c) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this subsection (c), no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

(d)                                 The obligations of the Company under this
Section 11 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to each person, if
any, who controls any Purchaser within the meaning of the Securities Act.

 

12.                                                  Miscellaneous.

 

(a)                                  Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

(b)                                 Consent to Jurisdiction; Forum Selection;
Appointment of Agent for Service of Process; Waiver of Jury Trial. (i)  Each of
the Purchasers and the Company hereby submits to the jurisdiction of the courts
of the State of New York and the courts of the United States of America located
in the State of New York over any suit, action or proceeding with respect to
this Agreement or the transactions contemplated hereby.

 

(ii)                                  Any suit, action or proceeding with
respect to this Agreement or the transactions contemplated hereby may be brought
only in the courts of the State of New York or the courts of the United States
of America located in the State of New York, located in the Borough of
Manhattan, City of New York, State of New York. Each of the parties hereto
waives any objection that it may have to the venue of such suit, action or
proceeding in any such court or that such suit, action or proceeding in such
court was brought in an inconvenient court and agrees not to plead or claim the
same.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN
ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(iii)                              Entire Agreement; No Inconsistent
Agreements.  This Agreement constitutes the entire agreement among the parties
hereto with respect to the

 

26

--------------------------------------------------------------------------------


 

subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.

 

(c)                                  Amendments and Waiver.  The provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, except by
the written consent of the Company and the Required Holders.  The failure by any
party to exercise any right or remedy under this Agreement or otherwise, or
delay by a party in exercising such right or remedy, shall not operate as a
waiver thereof.

 

(d)                                 Survival.  The representations and
warranties of the Company and the Purchasers, the agreements and covenants and
the indemnification and contribution provisions set forth in this Agreement
shall survive the Closing.

 

(e)                                  Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the Transactions.

 

(f)                                    Broker’s Fee.  The Purchasers acknowledge
that the Company intends to pay to the Placement Agents a fee in respect of the
sale of the Securities to the Purchasers.  Each of the parties hereto hereby
represents that, on the basis of any actions and agreements by it, there are no
other brokers or finders entitled to compensation in connection with the sale of
the Securities to the Purchasers.

 

(g)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
successors and assigns.  The Company shall not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Required Holders.

 

(h)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

 

(i)                                     Counterparts; E-Mail or Facsimile
Execution.  This Agreement may be executed in any number of counterparts and, if
executed in more than one counterpart, the executed counterparts shall be deemed
to be an original but all such counterparts shall together constitute one and
the same instrument  This Agreement may be executed and delivered electronically
including by emailed pdf signatures or facsimile signatures.

 

(j)                                     Headings.  The headings herein are
inserted for convenience of reference only and are not intended to be part of,
or to affect the meaning or interpretation of, this Agreement.

 

27

--------------------------------------------------------------------------------


 

(k)                                  Independent Nature of Purchasers’
Obligations and Rights.  The obligations of each Purchaser under any Transaction
Document are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under any Transaction Document.  The decision
of each Purchaser to purchase Securities pursuant to the Transaction Documents
has been made by such Purchaser independently of any other Purchaser.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.  The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.

 

(l)                                     Notices.  All statements, requests,
notices and agreements hereunder shall be in writing, and:

 

(i)                                     if to the Company, shall be delivered or
sent by mail or facsimile transmission to it at: 1700 Broadway, Suite 2020,
Denver, Colorado 80290, Attention: Patrick R. McDonald (fax: 720-407-7041;
telephone: 720-407-7043; email: pmcdonald@nytis.com);

 

with a copy to Welborn Sullivan Meck & Tooley, P.C., Address: 1125 17th Street,
Suite 2200, Denver, Colorado 80202, Attention: John F. Meck, Esq. (fax: (303)
832-2366; telephone: (303) 830-2500; email: jmeck@wmstlaw.com); and

 

if to a Purchaser, shall be delivered or sent by mail, telex or facsimile
transmission to the address set forth immediately below such Purchaser’s name on
the signature page hereto.

 

Any such statements, requests or notices will take effect at the time of receipt
thereof.  Each party shall provide notice to the other party of any change in
address.

 

[Signature pages follow]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed as
of the date first above written.

 

 

CARBON NATURAL GAS COMPANY

 

 

 

 

 

By:

 

 

 

Name: Patrick R. McDonald

 

 

Title: Chief Executive Officer

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Purchaser has caused this Agreement to be duly executed
as of the date first above written.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

APPENDIX I

 

PURCHASE INFORMATION

(separate Appendix I to be completed for each separate Purchaser)

 

Purchaser
(Name for Securities
to be Registered in)

 

Tax ID 
Number

 

Number of Shares

 

Aggregate Purchase Price

 

 

 

 

 

 

 

$

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX II

 

Legal Opinions

 

--------------------------------------------------------------------------------